DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 11/12/2021.  Claims 1-20 are currently pending in this application.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, as currently amended, recites “the first speaker” and then “a first speaker”.  It appears that the Applicant’s amendment reciting “deactivating the alert system” should be inserted after establishing antecedent basis for the first speaker and the button.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, and 9-11 of U.S. Patent No. 9,113,052 in view of Fadell et al. (U.S. 2014/0266669 A1) and Saylor et al. (U.S. 6,661,340).  Both claims 1 and 12 of the current application and claim 1 of the U.S. Patent are drawn to a method comprising a doorbell, a button, an alert system having at least one of a light and a speaker, determining whether an emergency event has been initiated, and performing communicating step in response to the emergency event being initiated.  Claims 1 and 12 of the current application differ from claims 1 and 13 of the U.S. Patent in that the current application  in view of Fadell by integrating the teaching of a deactivation selection as taught by Saylor.  The motivation would be to allow the user the ability to set user preferences in order to minimize penalties and fines associated with false alarms (see Saylor, Col. 10, Lines 54-65).
Claim 2 of the present Application correspond with claim 1 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 3 of the present Application correspond with claim 1 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 4 of the present Application correspond with claim 3 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 5 of the present Application correspond with claim 2 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.

Claim 7 of the present Application correspond with claim 7 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 9 of the present Application correspond with claim 9 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 10 of the present Application correspond with claim 10 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 11 of the present Application correspond with claim 11 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 12 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 13 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 14 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 15 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 16 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 17 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 18 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.

Claim 20 of the present Application correspond with claim 4 of the U.S. Patent in view of Fadell and Saylor for the same reasons as claim 1 above.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 9,113,052 in view of Fadell et al. (U.S. 2014/0266669 A1) and Saylor et al. (U.S. 6,661,340) and Menard et al. (U.S. 2003/0013503).  Both claim 8 of the current application and claim 1 of the U.S. Patent are drawn to a method, as disclosed in the rejection of claim 1 above.  Claim 8 of the current application differs from claim 1 of the U.S. Patent in view of Fadell and Saylor in that the current application further claims the emergency event is a first emergency event, wherein the alert system comprises the light and the speaker, and wherein activating the alert system comprises illuminating the light, the method further comprising determining, by the doorbell system, whether a second emergency event has been initiated.  Menard teaches the emergency event is a first emergency event, wherein the alert system comprises the light and the speaker, and wherein activating the alert system comprises illuminating the light (Menard, Paragraph [0068], The device 100 can repeatedly toggle power to load a flashing light in response to an alarm condition.).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent in view of Fadell and Saylor, by integrating the teaching of a flashing light as taught by Menard.  The motivation would be to help emergency personnel in locating an emergency site (see Menard, Paragraph [0068]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Saylor et al. (U.S. 6,661,340).

Claim 1, Fadell teaches:
A method of operating a doorbell system comprising a doorbell (Fadell, Paragraph [0030]), wherein the doorbell comprises a housing (Fadell, Figs. 8A, 8B: 804 and 808, Paragraph [0189], The backplate/docking station 808 serves as a physical connection into an area near the entryway and the head unit/replacement module 804 contains all of the sensors, processors, user interfaces, the rechargeable battery, etc. The combination of head unit 804 and backplate 808 is interpreted as the housing of the smart doorbell 106.), a motion detector (Fadell, Paragraph [0190]), a camera (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, which include a CCD/video camera.), a button (Fadell, Figs. 8A, 8B: 812, Paragraph [0198]), and an alert system having at least one of a light and a speaker (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, also include user interfaces and/or 2D/3D projectors.  For example, the smart doorbell 106 includes a display, e.g. an audio/visual visitor announcement functionality (see Fadell, Fig. 8, Paragraph [0187]).  It would have been obvious to one of ordinary skill in the art for the display ), the method comprising: 
determining, by the doorbell system, whether an emergency event has been initiated (Fadell, Paragraphs [0072-0074], The network-connected smart devices, which includes smart doorbell 106, can trigger an alarm condition, e.g. determining that an intruder is present based on an unrecognized face.); and 
initiating, by the doorbell system, a communication session with a remote computing device communicatively coupled to the doorbell system (Fadell, Paragraph [0074], The mobile devices 166 of the users are a remote computing devices.), wherein the communication session comprises an indication that the emergency event that has been initiated (Fadell, Paragraph [0074], A concurrent alarm message is sent to authorities and to the mobile devices 166 of registered occupants.);
activating an alert system in response to determining that the emergency event has been initiated (Fadell, Paragraph [0074], An emergency invent includes a fire, distressed person, or a home invasion.).
Fadell does not specifically teach:
The doorbell comprises a microphone;
receiving, by a deactivation unit of the doorbell system, a deactivation command; and
deactivating, in response to receiving the deactivation command, the alert system.
As per the limitation of the doorbell comprises a microphone, however, Fadell teaches that the network-connected smart devices have a microphone and speaker that establishes two-way communication between the smart device and the user device 166 (see Fadell, Paragraph [0084]).  Therefore, it would have been obvious to one of ordinary skill in the art for the I/O devices of the smart doorbell 106 (see Fadell, Paragraph [0190]) to include a microphone for purposes of providing the two-way communication between the smart doorbell 106 and the mobile device(s) 166.

Receiving a deactivation command and deactivating, in response to receiving the deactivation command, the alert system (Saylor, Col. 14, Lines 15-31, The user is given the option to select to have the alarm deactivated.  An example of an alarm is an alarm sound that is activated when an alarm situation is detected (see Saylor, Col. 6, Lines 35-40).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in Fadell by integrating the teaching of a deactivation selection as taught by Saylor.
The motivation would be to allow the user the ability to set user preferences in order to minimize penalties and fines associated with false alarms (see Saylor, Col. 10, Lines 54-65).

Claim 2, Fadell in view of Saylor further teaches:
The communication session is a first communication session and the remote computing device is a first remote computing device (Fadell, Paragraph [0074], A first communication session is interpreted as the first instance of an alarm condition, e.g. an intruder detected, and the first mobile device 166 is interpreted as a first remote computing device.), the method further comprising initiating, by the doorbell system, a second communication session with a second remote computing device communicatively coupled to the doorbell system, wherein the second communication session comprises a second indication that the emergency event that has been initiated (Fadell, Paragraph [0074], The concurrent message is sent to a plurality of mobile devices 166 of registered occupants.  Thus, registered occupants other than a first registered occupant represent a second remote computing device, and the corresponding concurrent message transmitted to the second remote computing device is interpreted as a second communication session, and the message itself is a second indication of the same emergency event, e.g. an intruder.).

Claim 3, Fadell in view of Saylor further teaches:
The emergency event is associated with a building (Fadell, Paragraph [0074], The building is a home.) and the doorbell is attached to the building (Fadell, Paragraph [0188], The smart doorbell 106 is connected to the wiring of the smart-home environment 100 and is located at outer points of the home, e.g. front door.), and wherein the remote computing device is associated with a resident of the building (Fadell, Paragraph [0074], The mobile device 166 is associated with a registered occupant.).

Claim 4, Fadell in view of Saylor further teaches:
Determining, by the doorbell system, whether the emergency event comprises at least one of a fire, a gas leak, a break-in, elevated levels of smoke, elevated levels of radon, and elevated levels of carbon monoxide (Fadell, Paragraph [0074], Examples of emergency events include a fire, distressed person, or home invasion.), wherein the emergency event is associated with a building (Fadell, Paragraph [0074]), and wherein the doorbell is attached to the building (Fadell, Paragraph [0188], The smart doorbell 106 is connected to the wiring of the smart-home environment 100 and is located at outer points of the home, e.g. front door.).

Claim 5, Fadell in view of Saylor further teaches:
Activating the alert system comprises at least one of illuminating the light and emitting a sound from the speaker (Fadell, Paragraph [0034], It would have been obvious to one of ordinary skill in the art for the smart doorbell 106 to be included as a network-connected smart device that enters into an alarm mode during an alarm situation.).

Claim 6, Fadell in view of Saylor further teaches:
Receiving, by the doorbell system, a first transmission from a first sensor communicatively coupled to the doorbell, wherein the first sensor is remotely located relative to the doorbell, and wherein the first transmission comprises a first indication that the emergency event has been initiated (Fadell, Paragraph [0072], Other smart devices on the mesh network may sense an alarm condition and communicate the alarm condition to the remaining smart devices of the sensed condition.  The sensor(s) of the smart device that senses an alarm condition is thus a first sensor communicatively coupled to the smart doorbell 106, and is located somewhere inside of the house, i.e. remotely from the doorbell.).

Claim 7, Fadell in view of Saylor further teaches:
Receiving, by the doorbell system, a second transmission from a second sensor communicatively coupled to the doorbell and remotely located relative to both the doorbell and the first sensor, the second transmission comprising a second indication that a second emergency event has been initiated; and in response to the doorbell system receiving the second transmission, activating the alert system (Fadell, Paragraph [0072], Other smart devices on the mesh network may sense an alarm condition and communicate the alarm condition to the remaining smart devices of the sensed condition.  The sensor(s) of the smart device that senses an alarm condition is thus a first sensor communicatively coupled to the smart doorbell 106, and is located somewhere inside of the house, i.e. remotely from the doorbell.  It is noted that there are a plurality of smart devices located in the home (see Fadell, Fig. 1).  Each subsequent smart device has its own sensor(s), i.e. second sensor, and its respective alarm sensing is a second transmission and second emergency event.).

Claim 9, Fadell in view of Saylor further teaches:
Deactivating at least one of the light and the speaker in response to the doorbell system receiving the deactivation command (Saylor, Col. 14, Lines 15-31, The user is given the option to select ).

Claim 10, Fadell in view of Saylor further teaches:
The deactivation command comprises at least one of a button press and an audible message spoken by a user (Saylor, Col. 14, Lines 15-31, The user may use voice and/or keypads for making the selection.).

Claim 11, Fadell in view of Saylor further teaches:
The doorbell is communicatively coupled to a sensor remotely located with respect to the doorbell (Fadell, Paragraph [0072], Other smart devices on the mesh network may sense an alarm condition and communicate the alarm condition to the remaining smart devices of the sensed condition.  The sensor(s) of the smart device that senses an alarm condition is thus a first sensor communicatively coupled to the smart doorbell 106, and is located somewhere inside of the house, i.e. remotely from the doorbell.), wherein deactivating the alert system includes deactivating the first speaker so that the first speaker no longer emits the first sound in response to the button press (Saylor, Col. 14, Lines 15-31, The user is given the option to select to have the alarm deactivated by pressing on a keypad, i.e. a button.  An example of an alarm is an alarm sound that is activated when an alarm situation is detected (see Saylor, Col. 6, Lines 35-40).) and wherein the sensor comprises a first speaker that emits a first sound in response to the emergency event (Fadell, Paragraph [0072], Other smart devices on the mesh network may sense an alarm condition and communicate the alarm condition to the remaining smart devices of the sensed condition.  The sensor(s) of the smart device that senses an alarm condition is thus a first sensor communicatively coupled to the smart doorbell 106, and is located somewhere inside of the house, i.e. remotely from the doorbell.), the method further comprising:
receiving a button press with the button (Saylor, Col. 14, Lines 15-31, The user is given the option to select to have the alarm deactivated by pressing on a keypad, i.e. a button.).  

Claim 12, Fadell teaches:
A method of operating a doorbell system comprising a doorbell (Fadell, Paragraph [0030]), wherein the doorbell comprises a housing (Fadell, Figs. 8A, 8B: 804 and 808, Paragraph [0189], The backplate/docking station 808 serves as a physical connection into an area near the entryway and the head unit/replacement module 804 contains all of the sensors, processors, user interfaces, the rechargeable battery, etc. The combination of head unit 804 and backplate 808 is interpreted as the housing of the smart doorbell 106.), a motion detector (Fadell, Paragraph [0190]), a camera (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, which include a CCD/video camera.), a button (Fadell, Figs. 8A, 8B: 812, Paragraph [0198]), and an alert system having at least one of a light and a speaker (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, also include user interfaces and/or 2D/3D projectors.  For example, the smart doorbell 106 includes a display, e.g. an audio/visual visitor announcement functionality (see Fadell, Fig. 8, Paragraph [0187]).  It would have been obvious to one of ordinary skill in the art for the display and/or projectors to have at least one light for illuminating the display and/or projector.), the method comprising: 
receiving, by the doorbell system, a transmission from a communication system communicatively coupled to the doorbell and remotely located relative to the doorbell, the transmission comprising an indication that an emergency event has been initiated (Fadell, Paragraph [0072], Other smart devices on the mesh network may sense an alarm condition and communicate the alarm condition to the remaining smart devices of the sensed condition.  The mesh network of devices ); and 
initiating, by the doorbell system, a communication session with a remote computing device communicatively coupled to the doorbell system (Fadell, Paragraph [0074], The mobile devices 166 of the users are a remote computing devices.), wherein the communication session comprises an indication that the emergency event that has been initiated (Fadell, Paragraph [0074], A concurrent alarm message is sent to authorities and to the mobile devices 166 of registered occupants.);
activating an alert system in response to determining that the emergency event has been initiated (Fadell, Paragraph [0074], An emergency invent includes a fire, distressed person, or a home invasion.).
Fadell does not specifically teach:
The doorbell comprises a microphone;
receiving, by the doorbell system, a deactivation command; and
deactivating, in connection with dispatch of a code to a deactivation unit and receipt of the code from the deactivation unit, the alert system.
As per the limitation of the doorbell comprises a microphone, however, Fadell teaches that the network-connected smart devices have a microphone and speaker that establishes two-way communication between the smart device and the user device 166 (see Fadell, Paragraph [0084]).  Therefore, it would have been obvious to one of ordinary skill in the art for the I/O devices of the smart doorbell 106 (see Fadell, Paragraph [0190]) to include a microphone for purposes of providing the two-way communication between the smart doorbell 106 and the mobile device(s) 166.
Saylor teaches:
Receiving a deactivation command and deactivating, in connection with dispatch of a code to a deactivation unit and receipt of the code from the deactivation unit, the alert system (Saylor, Col. 14, ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in Fadell by integrating the teaching of a deactivation selection as taught by Saylor.
The motivation would be to allow the user the ability to set user preferences in order to minimize penalties and fines associated with false alarms (see Saylor, Col. 10, Lines 54-65).

Claim 13, Fadell in view of Saylor further teaches:
The emergency event is associated with a building (Fadell, Paragraph [0074], The building is a home.) and the doorbell is attached to the building (Fadell, Paragraph [0188], The smart doorbell 106 is connected to the wiring of the smart-home environment 100 and is located at outer points of the home, e.g. front door.), and wherein the communication system is arranged and configured to monitor various events within the building (Fadell, Paragraph [0074], Examples of emergency events include a fire, distressed person, or home invasion.  It is noted that the term “various” is interpreted as “a plurality of different”.).


The emergency event is associated with a building (Fadell, Paragraph [0074], The building is a home.) and the doorbell is attached to the building (Fadell, Paragraph [0188], The smart doorbell 106 is connected to the wiring of the smart-home environment 100 and is located at outer points of the home, e.g. front door.), and wherein the remote computing device is associated with a resident of the building (Fadell, Paragraph [0074], The mobile device 166 is associated with a registered occupant.).

Claim 15, Fadell in view of Saylor further teaches:
Determining, by the doorbell system, whether an emergency event has been initiated (Fadell, Paragraphs [0072-0074], The network-connected smart devices, which includes smart doorbell 106, can trigger an alarm condition, e.g. determining that an intruder is present based on an unrecognized face.).

Claim 16, Fadell in view of Saylor further teaches:
The transmission is a second transmission and the indication is a second indication, wherein receiving, by the doorbell system, the second transmission from the communication system occurs in response to the communication system receiving a first transmission from a sensor communicatively coupled to the communication system and remotely located relative to the communication system, the first transmission comprising a first indication that the emergency event has been initiated (Fadell, Paragraph [0072], Other smart devices on the mesh network may sense an alarm condition and communicate the alarm condition to the remaining smart devices of the sensed condition.  Because each device and sensor on the mesh network can communicate with other devices and sensors on the network, a first transmission from a first device and/or sensor may be communicated to a second device and/or sensor, and vice versa.  The transmission from a second device and/or sensor would thus be a second transmission, and it would have been obvious to one of ordinary skill in the art for the first and ).

Claim 17, Fadell in view of Saylor further teaches:
The communication session is a first communication session and the remote computing device is a first remote computing device (Fadell, Paragraph [0074], A first communication session is interpreted as the first instance of an alarm condition, e.g. an intruder detected, and the first mobile device 166 is interpreted as a first remote computing device.), the method further comprising initiating, by the doorbell system, a second communication session with a second remote computing device communicatively coupled to the doorbell system, wherein the second communication session comprises a second indication that the emergency event that has been initiated (Fadell, Paragraph [0074], The concurrent message is sent to a plurality of mobile devices 166 of registered occupants.  Thus, registered occupants other than a first registered occupant represent a second remote computing device, and the corresponding concurrent message transmitted to the second remote computing device is interpreted as a second communication session, and the message itself is a second indication of the same emergency event, e.g. an intruder.).

Claim 18, Fadell in view of Saylor further teaches:
The resident is a first resident, and wherein the second remote computing device is associated with a second resident of the building (Fadell, Paragraph [0074], Each mobile device 166 is associated with its respective registered occupant.).


Determining, by the doorbell system, whether the emergency event comprises at least one of a fire, a gas leak, a break-in, elevated levels of smoke, elevated levels of radon, and elevated levels of carbon monoxide (Fadell, Paragraph [0074], Examples of emergency events include a fire, distressed person, or home invasion.), wherein the emergency event is associated with a building (Fadell, Paragraph [0074]), and wherein the doorbell is attached to the building (Fadell, Paragraph [0188], The smart doorbell 106 is connected to the wiring of the smart-home environment 100 and is located at outer points of the home, e.g. front door.).

Claim 20, Fadell in view of Saylor further teaches:
Activating the alert system in response to determining that the emergency event has been initiated (Fadell, Paragraph [0074], An emergency invent includes a fire, distressed person, or a home invasion.), wherein activating the alert system comprises at least one of illuminating the light and emitting a sound from the speaker (Fadell, Paragraph [0034], It would have been obvious to one of ordinary skill in the art for the smart doorbell 106 to be included as a network-connected smart device that enters into an alarm mode during an alarm situation.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Saylor et al. (U.S. 6,661,340), in view of Menard et al. (U.S. 2003/0013503).

Claim 8, Fadell further teaches:
The method further comprising determining, by the doorbell system, whether a second emergency event has been initiated (Fadell, Paragraphs [0072] and [0074], The smart doorbell itself can ).
Fadell does not specifically teach:
The emergency event is a first emergency event, wherein the alert system comprises the light and the speaker, and wherein activating the alert system comprises illuminating the light.
Menard teaches:
The emergency event is a first emergency event, wherein the alert system comprises the light and the speaker, and wherein activating the alert system comprises illuminating the light (Menard, Paragraph [0068], The device 100 can repeatedly toggle power to load a flashing light in response to an alarm condition.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell by integrating the teaching of a flashing light as taught by Menard.
The motivation would be to help emergency personnel in locating an emergency site (see Menard, Paragraph [0068]). 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. As per the limitation of a dispatch code, the Examiner respectfully disagrees with regards to claim 1, because the amendments to claim 1 do not include the dispatch of a code.  As per claim 12, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dispatch code”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, although the intended interpretation of “the code” in the Applicant’s amendment was .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES J YANG/               Primary Examiner, Art Unit 2683